


Exhibit 10.4


February 1, 2012




Maureen Phillips
 




Dear Maureen,
We are pleased to confirm our offer of employment for the position of Senior
Vice President and General Counsel, reporting to Mike Miller. Your rate of pay
will be an annual salary of $375,000.00, $14,423.08 each bi-weekly pay period.
From your first day of employment, you will be eligible to participate in
OneBeacon's contributory health, dental and insurance plans, as well as the
OneBeacon Stock Ownership and 401(k) plans. As a senior level employee, you are
empowered to self manage your time off needs. We recognize the criticality of
your role to stay connected and expect that, within reason, you will be readily
accessible to your staff, colleagues, and other senior management, as needed. 
Your target bonus under the Management Incentive Plan (MIP) will be 50% of your
annualized base salary for plan year 2012. An overall bonus pool is calculated
based on company results. The allocation of the pool, if any, is based on
achieving your business unit's goals and objectives as well as your own
individual performance. Individual awards are determined by your management and
the Board of Directors, in its sole discretion. The plan does not cap the amount
that can be paid to any one participant.
You will receive a sign-on bonus in the amount of $1,300,000.00 (gross), payable
in three installments. The first installment of $500,000.00 (gross) will be paid
within your first 30 days of employment. Subsequent payments of $400,000.00
(gross) will be paid in each of March 2013 and March 2014. This bonus will be
paid in its entirety should you involuntarily leave for reasons other than
cause, including change in control; however is subject to repayment should you
voluntarily leave OneBeacon within the first twelve months of employment.
You will also have the opportunity to participate in the OneBeacon Long-Term
Incentive Plan (LTIP). Subject to ratification by the Compensation Committee of
the Board of Directors at the next regularly scheduled meeting, you will receive
an initial allocation with an at target value of $550,000.00 for the three-year
2012-2014 award cycle. Assuming corporate performance goals are met at the end
of the three-year cycle, payment will be made in early 2015. Your LTIP is
determined by the Board of Directors in its sole discretion and is subject to
all of the LTIP terms and conditions, including the return of an executed
Confidentiality and Nonsolicitation Agreement. We would expect you to be
eligible for annual grants under this plan.
In the event your employment with OneBeacon is terminated for reasons other than
cause including termination due to any prospective change in control, you will
be eligible for separation pay equivalent to two years severance at 2X salary
and 2X target bonus provided you execute and not rescind OneBeacon's standard
Agreement and Release (“Agreement”).  You will have 45 days after receipt to
sign the Agreement, but you may not sign the Agreement before your termination
date. Payment shall be made within 30 days of our receipt of your executed
Agreement.
OneBeacon is making this offer of employment based in part on your
representation that you are not currently subject to a written employment
contract or any restrictive covenants with a former employer that you would be
violating when performing your responsibilities for OneBeacon. You may not bring
any confidential or proprietary information from any former employer to
OneBeacon, or use to the benefit of or disclose to OneBeacon any such
information at any time. While still employed with your current employer, you
may not engage in any activities that would be unfair or disloyal to them.
Please remember that this offer is contingent upon receipt of satisfactory
references and the successful completion of background checks which may include
criminal, education, and past employment.
Before you can begin working at OneBeacon, we need to verify that you are
legally eligible to work in the United States. You will receive a listing of
acceptable forms of identification per the U.S. Department of Justice
Immigration and Naturalization Form I-9 in your new hire packet. Please bring
the appropriate identification with you on your first day.




--------------------------------------------------------------------------------




Maureen, we are very excited at the prospect of you joining the OneBeacon team.
If you have additional questions, please feel free to contact me at
xxx-xxx-xxxx.


Sincerely,


/s/ Tom Schmitt


Tom Schmitt
Chief Human Resources Officer


Upon acceptance, please sign and fax one copy of this letter to my attention at
xxx-xxx-xxxx and retain the second copy for your records.




Accepted:    /s/ Maureen Phillips




Date: 2/1/2012








